Whitfield, C. J.,
delivered the opinion of the court.
The decree in this case is as follows; “The court doth order, adjudge and decree that for the present the court temporarily awai’ds the custody of the child, William Frank Wallace, to its mother, Mrs. Winifred Alxna Wallace, said custody to be temporarily in its mother; axxd the court directs that said mother permit the respondent, Elbert B. Wallace, the father, to visit the child and have access to said child at all x’easonable tixxxes. This order is temporary, the court reserving the matter for further consideration, to be further heard at axxy tixne tlxe court deems proper, on its own motion of upon petition' of either party,” etc. Upon the peculiar facts of this case, as disclosed by the record, we think this is a wise decree, and it is affirmed.
The mother is shown to be a permanent invalid with equal chances of dying or living, and in such case' the harshness of taking the child from her permanently is apparent. The connubial bickerings, coxnplained of by the husband as constantly initiated by the wife, are not so grave but that there should be a reunion of these parties ixx a hoxne, if necessary, of their own, for all that has come and gone. So far as tlxe financial ability of the father and mother of the child is concerned — this seven year old boy — one is about as ill able as. tlxe other to furnish the means to provide for his maintenance axxd education. On the mother’s side it is shown that her father axxd her mother are able and willing to provide for this child, axxd that she is living either with them, or in a house of her owxx, within a few hundred yards of their house, and that tlxe boy has spexxt tlxe whole seven yeax’s of his life in that locality iix tlxe home of his father and mother, and in the home of his grandfather and grandmother on his mother’s side. On the father’s side it is shown that his brother and his bx’othex*’s wife ax’e also able and willing to provide for the child, and that his father would assist in having him sent to school; but thefire is no evidence that the father himself has any home of his own. It seexns that he had started the erection of a home in Water Valley, which, from the evi*281■dence in the record, it probably would be well for him to complete and remove to, and reunite his family therein.
We do hot think the evidence sustains the charges- made •against the father as to drunkenness; but in view of the condition of the mother, and of the fact that the grandfather and .grandmother are closer to the child than the brother of her husband, and that the child has spent the whole of its life under the •eyes of its grandfather and grandmother, in the locality of their home, and in view, especially, of the wise provision in the chancellor’s decree that he makes no permanent disposition of the •custody of the child at present, but leaves that permanent custody open, to be awarded in the future, on some future application, upon the circumstances as they may exist at that future time, we approve his decree as a wise and equitable one. It may be, from the evidence, that the mother may not survive any great length of time, and in that case the chancellor may again consider, under the circumstances at that time manifested, as to the propriety of awarding the custody of the child then permanently to its father.

Affirmed.